                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
VTN                                               271 Cadman Plaza East
F. #2018R01745                                    Brooklyn, New York 11201



                                                  July 27, 2021

By Email and ECF

The Hon. Margo K. Brodie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    United States v. Andre Wilburn
                     Criminal Docket No. 19-108 (MKB)

Dear Judge Brodie:

              The government respectfully submits this letter in response to the defendant’s
pro se motions for the return of certain property, dated June 9, 2021 and July 14, 2021. (See
ECF Nos. 41, 42, 43).

              Apart from two cell phones – one Motorola cell phone and one LG cell phone
(the “Cell Phones”), the government agrees to return all of the requested property to the
defendant. Counsel for the defendant has been placed in contact with a special agent with
the United States Department of Homeland Security, Homeland Security Investigations to
coordinate logistics for the return of the defendant’s property.

              The government declines to return the Cell Phones to the defendant at this
time because the Cell Phones contain evidence relevant to the crimes with which the
defendant has been charged. The Cell Phones were searched pursuant to warrant authorized
by the Honorable Sanket J. Bulsara on or about April 12, 2019. A copy of that warrant and
the affidavit in support thereof were previously provided to the defendant on or about April
23, 2019, pursuant to Rule 16 of the Federal Rules of Criminal Procedure. (WIL000213-
WIL000231).


                                                  Respectfully submitted,

                                                  JACQUELYN M. KASULIS
                                                  United States Attorney

                                           By:              /s/
                                                  Virginia Nguyen
                                                  Special Assistant U.S. Attorney
                                                  (718) 254-6280

cc:    Carlos Santiago, Esq. (by email and ECF)




                                              2
